--------------------------------------------------------------------------------

Exhibit 10.1


FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
December 31, 2015, is by and among LINCOLN EDUCATIONAL SERVICES CORPORATION, a
New Jersey corporation (“Parent”), and its Subsidiaries party hereto (Parent and
such Subsidiaries, each, individually, a “Borrower”, and collectively,
“Borrowers”), the lenders identified on the signature pages hereof as Tranche A
Lenders, and HPF SERVICE, LLC, as administrative agent for the Lenders party to
the below described Credit Agreement (in such capacity, together with its
successors and assigns in such capacity, “Administrative Agent”) and as
collateral agent for the Tranche A Lenders party to the below described Credit
Agreement (in such capacity, together with its successors and assigns in such
capacity, “Tranche A Collateral Agent”).


W I T N E S S E T H:


WHEREAS, pursuant to the Credit Agreement dated as of July 31, 2015 (the
“Existing Credit Agreement”) by and among Borrowers, the Tranche A Lenders and
Tranche B Lenders party thereto, Administrative Agent, Tranche A Collateral
Agent, and ALOSTAR BANK OF COMMERCE, as collateral agent for the Tranche B
Lenders (in such capacity, together with its successors and assigns in such
capacity, the “Tranche B Collateral Agent”), the Tranche A Lenders and the
Tranche B Lenders made certain loans to Borrowers; and


WHEREAS, Borrowers desire to close their School that is listed on the School and
Real Property Information Certificate as “Hartford LTI” (the “Hartford LTI
School”), which Hartford LTI School is a Designated School; and


WHEREAS, in connection with the closure of the Hartford LTI School, Borrowers
anticipate paying an early termination fee to the landlord with respect to the
Hartford LTI School campus (the “Lease Termination Fee”); and


WHEREAS, in connection with the closure of the Hartford LTI School, NN
Acquisition, LLC (“NNA”) and Lincoln Technical Institute, Inc. intend to enter
into a Lease Termination Agreement, Assignment of Subleases/Lease and Conveyance
of Membership Interests and Personalty dated on or about the date hereof, with
CCI/85 Sigourney LLC (“Sigourney”) (the “Lease Termination and Assignment
Agreement; together with all documents executed in connection therewith, the
“Lease Termination and Assignment Documents”), pursuant to which, among other
things, (i) NNA will transfer certain of its personal property assets as more
particularly described in the Lease Termination and Assignment Documents
(collectively, the “NNA Personal Property”) to Sigourney (such transfer, the
“NNA Personal Property Transfer”), and (ii) NNA will transfer all membership
interests issued by Sigourney and owned by NNA (collectively, the “Sigourney
Equity”) to Sigourney (the “Equity Transfer”).


WHEREAS, in connection with the foregoing, Borrowers have requested that (i)
Administrative Agent consent to the reduction of the minimum Unrestricted Cash
required to be maintained by Borrowers, under Section 7.1 of the Existing Credit
Agreement, as of December 31, 2015 in an amount not to exceed the lesser of
$5,000,000 and the amount of verified out of pocket costs incurred by Borrowers
with respect to the closure of the Hartford LTI School, and (ii) Administrative
Agent and Required Lenders consent to the Equity Transfer; and
 
1

--------------------------------------------------------------------------------

WHEREAS, Administrative Agent and the Tranche A Lenders party hereto are willing
to provide such consent, subject to the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the agreements herein contained and other
good and valuable consideration, the parties hereby agree as follows:


PART  I.
DEFINITIONS


SUBPART 1.1   Certain Definitions.  Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Amendment,
including its preamble and recitals, have the following meanings:


“Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby.


“First Amendment Effective Date” shall have the meaning set forth in Subpart
3.1.


SUBPART 1.2   Other Definitions.  Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Amended Credit Agreement.


PART  II.
CONSENT AND PARTIAL RELEASE OF LIEN


SUBPART 2.1  Consent to Equity Transfer.  Effective on (and subject to the
occurrence of) the First Amendment Effective Date, Administrative Agent and each
Tranche A Lender party hereto hereby consents to the consummation of the Equity
Transfer in accordance with and pursuant to the terms of the Lease Termination
and Assignment Documents so long as (a) no Default or Event of Default exists
immediately before and immediately after giving effect to the Equity Transfer,
and (b) the Equity Transfer is consummated on or before January 31, 2016.


SUBPART 2.2  Partial Release of Lien.  Effective on (and subject to the
occurrence of) the First Amendment Effective Date, Tranche A Collateral Agent’s
Lien on the NNA Personal Property and the Sigourney Equity shall be released,
and promptly thereafter Tranche A Collateral Agent shall file a UCC-3 amendment
with respect to UCC-1 financing statement no. 20153019733 (filed on July 13,
2015 with the Delaware Secretary of State) deleting the NNA Personal Property
and the Sigourney Equity from the collateral described therein.


PART  III.
AMENDMENTS TO EXISTING CREDIT AGREEMENT


SUBPART 3.1   Amendment to Section 7.1 (Minimum Liquidity).  Effective on (and
subject to the occurrence of) the First Amendment Effective Date, Section 7.1 of
the Existing Credit Agreement is hereby amended by reducing the $27,000,000 of
Unrestricted Cash required to be maintained by Borrowers as of December 31, 2015
by an amount equal to the lesser of (i) $5,000,000 and (ii) the aggregate amount
of verified out of pocket costs (including the Lease Termination Fee) incurred
by Borrowers after the Closing Date but on or prior to December 31, 2015 with
respect to the closure of the Hartford LTI School.  The reduction set forth
above shall only apply to the December 31, 2015 maintenance requirement and
shall not reduce the amount of Unrestricted Cash required to be maintained as of
any other fiscal quarter end.
 
2

--------------------------------------------------------------------------------

SUBPART 3.2   Additional Requirements.  Effective on (and subject to the
occurrence of) the First Amendment Effective Date, Borrowers covenant and agree
that:


(a)            Borrowers shall deliver to Administrative Agent, on or prior to
February 25, 2016, (i) a certificate from the chief financial officer of Parent
to Administrative Agent, in form and detail reasonably acceptable to
Administrative Agent, setting forth, and containing a detailed calculation of,
Parent’s composite score as of December 31, 2015 under the factors of financial
responsibility set forth in 34 C.F.R. Part 668, Subpart L (which composite score
and the calculation thereof may be prepared from draft, unaudited financial
statements of Borrowers), and (ii) such other supporting evidence as
Administrative Agent may reasonably require with respect thereto;


(b)            if Parent’s composite score under the factors of financial
responsibility set forth in 34 C.F.R. Part 668, Subpart L as of December 31,
2015 is less than 1.5 (as set forth in the certificate and supporting
calculations described above), then Borrowers shall make a prepayment of
$5,000,000 of principal on the Term Loans, on or prior to February 26, 2016,
which prepayment (i) shall be accompanied by the payment of the Applicable
Prepayment Premium together with accrued interest to the date of such payment on
the amount prepaid, (ii) shall be applied by Administrative Agent in accordance
with Section 2.3(e) of the Existing Credit Agreement, and (iii) shall be in
addition to all other payments and prepayments of the Term Loans required under
the Existing Credit Agreement; and


(c)            if the certification and calculations described in subsection (a)
above reflect that Parent’s composite score as of December 31, 2015 is 1.5 or
more, and, for any reason whatsoever, it is subsequently determined by
Borrowers, their auditors or consultants, or any applicable Educational Agency
or Governmental Authority that the composite score for Parent (under the factors
of financial responsibility set forth in 34 C.F.R. Part 668, Subpart L) for  the
fiscal year ended December 31, 2015 was actually less than 1.5, then (i)
Borrowers shall provide written notice to Administrative Agent, immediately upon
the earlier of Borrowers’ making, or receiving notice of, such determination
that such composite score was actually less than 1.5, and (ii) within three
Business Days after the earlier of Borrowers’ making, or receiving notice of,
such determination, Borrowers shall make a prepayment of $5,000,000 of principal
on the Term Loans, which prepayment (A) shall be accompanied by the payment of
the Applicable Prepayment Premium together with accrued interest to the date of
such payment on the amount prepaid, (B) shall be applied by Administrative Agent
in accordance with Section 2.3(e) of the Existing Credit Agreement, and (C)
shall be in addition to all other payments and prepayments of the Term Loans
required under the Existing Credit Agreement.


PART  IV.
CONDITIONS TO EFFECTIVENESS OF PARTS II AND III


SUBPART 4.1   First Amendment Effective Date.  Parts II and III of this
Amendment shall be and become effective as of the date hereof (the “First
Amendment Effective Date”), subject to the conditions set forth in this Part IV
having been satisfied (it being understood and agreed that the remainder of this
Amendment shall be effective upon the execution and delivery hereof by the
parties hereto).


SUBPART 4.2   Execution of Amendment and Other Documents.  Administrative Agent
shall have received fully executed counterparts of this Amendment and such
officer’s certificates and resolutions as Administrative Agent may reasonably
require.


SUBPART 4.3   Equity Transfer and NNA Personal Property Transfer.  The Equity
Transfer and NNA Personal Property Transfer shall have been consummated pursuant
to and in accordance with the terms of the Lease Termination and Assignment
Documents, and Borrowers shall have delivered to Administrative Agent a
certificate of an authorized officer of Borrowers containing a true and correct
copy of the Lease Termination and Assignment Documents.
 
3

--------------------------------------------------------------------------------

SUBPART 4.4   Accuracy of Representations and Warranties.  Each of the
representations and warranties set forth in Subpart 5.6 hereof shall be true and
correct in all respects.


PART  V.
MISCELLANEOUS


SUBPART 5.1   No Additional Obligations.  Borrowers acknowledge and agree that
the execution, delivery and performance of this Amendment shall not create (nor
shall any Borrower rely upon the existence of or claim or assert that there
exists) any obligation of any of Administrative Agent or Lenders to consider or
agree to any other amendment of or waiver or consent with respect to the Amended
Credit Agreement or any other instrument or agreement to which Administrative
Agent or any Lender is a party (collectively, an “Additional Amendment” or
“Consent”), and in the event that Administrative Agent and/or Lenders
subsequently agree to consider any requested Additional Amendment or Consent,
neither the existence of this Amendment nor any other conduct of Administrative
Agent or Lenders related hereto, shall be of any force or effect on
Administrative Agent’s or Lenders’ consideration or decision with respect to any
such requested Additional Amendment or Consent, and Administrative Agent and
Lenders shall not have any obligation whatsoever to consider or agree to any
such Additional Amendment or Consent.


SUBPART 5.2   Waiver of Claims.  In order to induce Administrative Agent and the
Lenders party hereto to enter into this Amendment, each Borrower hereby
releases, remises, acquits and forever discharges each Lender and Administrative
Agent and each of their respective employees, agents, representatives,
consultants, attorneys, officers, directors, partners, fiduciaries,
predecessors, successors and assigns, subsidiary corporations, parent
corporations and related corporate divisions (collectively, the “Released
Parties”), from any and all actions, causes of action, judgments, executions,
suits, debts, claims, demands, liabilities, damages and expenses of any and
every character, known or unknown, direct or indirect, at law or in equity, of
whatever nature or kind, whether heretofore or hereafter arising, for or because
of any manner of things done, omitted or suffered to be done by any of the
Released Parties (excluding the gross negligence or willful misconduct of any of
the Released Parties), prior to and including the First Amendment Effective
Date, and in any way directly or indirectly arising out of any or in any way
connected to this Amendment, the Amended Credit Agreement or the other Loan
Documents (collectively, the “Released Matters”); provided, that the foregoing
shall not apply as to any Released Party to matters resulting from such Released
Party’s own willful misconduct or gross negligence.  Each Borrower hereby
acknowledges that the agreements in this Subpart 5.2 are intended to be in full
satisfaction of all or any alleged injuries or damages arising in connection
with the Released Matters.  Each Borrower hereby represents and warrants to each
Lender and Administrative Agent that it has not purported to transfer, assign or
otherwise convey any right, title or interest in any Released Matter to any
other Person and that the foregoing constitutes a full and complete release of
all Released Matters.


SUBPART 5.3  Acknowledgments and Stipulations.  In order to induce
Administrative Agent and the Lenders party hereto to enter into this Amendment,
each Borrower acknowledges, stipulates and agrees that: (a) all of the
Obligations are absolutely due and owing to Administrative Agent and Lenders in
accordance with the terms and provisions of the Amended Credit Agreement without
any defense, deduction, offset or counterclaim (and, to the extent any Borrower
had any defense, deduction, offset or counterclaim on the date hereof, the same
is hereby waived by each Borrower); (b) the Loan Documents executed by each
Borrower are legal, valid and binding obligations of such Borrower, enforceable
against such Borrower in accordance with their respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally; (c) the Liens granted by each Borrower to the Collateral
Agents in the Collateral are valid and duly perfected Liens, subject only to
Permitted Liens; (d) each of the recitals contained at the beginning of this
Amendment is true and correct; and (e) prior to executing this Amendment, each
Borrower consulted with and had the benefit of advice of legal counsel of its
own selection and have relied upon the advice of such counsel, and in no part
upon the representation of Administrative Agent, any Lender or any counsel to
Administrative Agent or any Lender concerning the legal effects of this
Amendment or any provision hereof.
 
4

--------------------------------------------------------------------------------

SUBPART 5.4   Cross-References.  References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.


SUBPART 5.5   References in Other Credit Documents.  At such time as this
Amendment shall become effective pursuant to the terms of Subpart 4.1, all
references in the Existing Credit Agreement (including without limitation the
Schedules thereto) to the “Agreement”, and all references in the other Loan
Documents to the “Credit Agreement”, shall be deemed to refer to the Amended
Credit Agreement.


SUBPART 5.6  Representations and Warranties of Borrowers.  Each Borrower hereby
represents and warrants that, after giving effect to the amendments contained
herein, (a) the representations and warranties contained in Section 4 of the
Existing Credit Agreement are correct in all material respects on and as of the
date hereof as though made on and as of such date, except to the extent that any
such representation or warranty specifically relates to an earlier date, (b) no
Default or Event of Default exists under the Existing Credit Agreement, (c) a
true and correct copy of the Lease Termination and Assignment Documents have
been delivered by Borrowers to Administrative Agent, and (d) the NNA Personal
Property Transfer constitutes a Permitted Disposition under the terms of the
Existing Credit Agreement, as all of the NNA Personal Property (all of which is
located at the Hartford LTI School) constitutes Equipment that is no longer used
or useful in the ordinary course of business. Without limitation of the
preceding sentence, each Borrower hereby expressly reaffirms the validity,
effectiveness and enforceability of each Loan Document to which it is a party
(in each case, as the same may be modified by the terms of this Amendment).


SUBPART 5.7  This Amendment Constitutes a Loan Document.  Without limiting the
generality of anything contained in the Amended Credit Agreement, this Amendment
constitutes a Loan Document.  The breach of any representation, covenant,
agreement or obligation of any Borrower set forth herein shall constitute an
Event of Default and, notwithstanding anything to the contrary set forth in the
Amended Credit Agreement or any other Loan Document, shall not be subject to any
notice, grace or cure period.


SUBPART 5.8  Counterparts.  This Amendment may be executed in any number of
counterparts each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement. 
THIS AMENDMENT SUPPLEMENTS, AND FORMS A PART OF, THE EXISTING CREDIT AGREEMENT,
BUT (FOR THE AVOIDANCE OF DOUBT) THE PARTIES HERETO IN ANY EVENT SPECIFICALLY
AGREE (WITHOUT LIMITATION OF THE FIRST PART OF THIS SENTENCE) THAT THE
PROVISIONS OF SECTION 12 OF THE EXISTING CREDIT AGREEMENT APPLY TO THIS
AMENDMENT, MUTATIS MUTANDIS.


SUBPART 5.9  Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.


[The remainder of this page is intentionally left blank.]
 
5

--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.



 
BORROWERS:
       
LINCOLN EDUCATIONAL SERVICES
 
CORPORATION, a New Jersey corporation
       
BY:
/s/ Brian K. Meyers
       
NAME:
Brian K. Meyers
       
TITLE:
CFO
       
LINCOLN TECHNICAL INSTITUTE, INC.,
 
a New Jersey corporation
     
BY:
/s/ Brian K. Meyers
       
NAME:
Brian K. Meyers
       
TITLE:
Treasurer
       
NEW ENGLAND ACQUISITION, LLC,
 
a Delaware limited liability company
     
BY:
/s/ Brian K. Meyers
       
NAME:
Brian K. Meyers
       
TITLE:
Treasurer
       
SOUTHWESTERN ACQUISITION, L.L.C.,
 
a Delaware limited liability company
     
BY:
/s/ Brian K. Meyers
       
NAME:
Brian K. Meyers
       
TITLE:
Treasurer

 
6

--------------------------------------------------------------------------------

 
NASHVILLE ACQUISITION, L.L.C.,
 
a Delaware limited liability company
     
BY:
/s/ Brian K. Meyers
       
NAME:
Brian K. Meyers
       
TITLE:
Treasurer
       
EUPHORIA ACQUISITION, LLC,
 
a Delaware limited liability company
     
BY:
/s/ Brian K. Meyers
       
NAME:
Brian K. Meyers
       
TITLE:
Treasurer
       
NEW ENGLAND INSTITUTE OF
 
TECHNOLOGY AT PALM BEACH, INC.,
 
a Florida corporation
     
BY:
/s/ Brian K. Meyers
       
NAME:
Brian K. Meyers
       
TITLE:
Treasurer
       
LTI HOLDINGS, LLC,
 
a Colorado limited liability company
     
BY:
/s/ Brian K. Meyers
       
NAME:
Brian K. Meyers
       
TITLE:
Treasurer

 
7

--------------------------------------------------------------------------------

 
NN ACQUISITION, LLC,
 
a Delaware limited liability company
     
BY:
/s/ Brian K. Meyers
       
NAME:
Brian K. Meyers
       
TITLE:
Treasurer
       
LCT ACQUISITION, LLC,
 
a Delaware limited liability company
     
BY:
/s/ Brian K. Meyers
       
NAME:
Brian K. Meyers
       
TITLE:
Treasurer

 
8

--------------------------------------------------------------------------------

 
AGENTS AND LENDERS:
     
HPF SERVICE, LLC,
 
as Administrative Agent and Tranche A Collateral Agent,
     
BY:
/s/ Robert Racusin
       
NAME:
Robert Racusin
       
TITLE:
Authorized Signatory

 
9

--------------------------------------------------------------------------------

 
RUSHING CREEK 4, LLC,
 
as a Tranche A Lender
     
BY:
/s/ Robert Racusin
       
NAME:
Robert Racusin
       
TITLE:
Authorized Signatory

 
 
10

--------------------------------------------------------------------------------